Citation Nr: 0526717	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  02-13 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The service department has verified the veteran's active duty 
from April 1946 to March 1949.  Other evidence of record 
refers to service in the Philippine Commonwealth Army from 
September 1941 to March 1946, and Special Philippine Scouts 
from April 1946 to March 1949.  He was a prisoner-of-war from 
April 9 through August 7, 1942.  He died in June 1972; the 
appellant is claiming entitlement to VA death benefits as the 
veteran's widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2000 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In October 2003, this matter was remanded to comply 
with notice and assistance requirements as set forth in the 
Veterans Claims Assistance Act of 2000 (VCAA).  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  In a June 1997 rating decision, service connection for 
the cause of the veteran's death was denied; the appellant 
did not file a notice of disagreement.  

2.  In July 2000, the appellant filed a request to reopen her 
claim. 

3.  Additional evidence received since the RO's June 1997 
decision does not bear directly and substantially upon the 
specific matter under consideration, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received since the 
June 1997 denial, and the claim is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed a 
claim to reopen entitlement to service connection for the 
cause of the veteran's death in July 2000, prior to enactment 
of the VCAA.  A rating decision was issued in December 2000, 
in which the RO declined to reopen the claim.  In February 
2004 and September 2004, pursuant to an October 2003 Board 
Remand, VCAA letters were issued to the appellant.  These 
letters notified the appellant to submit new and material 
evidence showing that the veteran's cause of death was 
related to service.  This letter effectively notified the 
appellant of what information and evidence is needed to 
substantiate her claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in her possession that 
pertains to the claim.  The appellant was also notified of 
what the evidence must show to support her claim of 
entitlement to service connection for the cause of the 
veteran's death.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the February and September 2004 notices fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, an Affidavit of Philippine Army Personnel is 
on file, as are post-service medical records, affidavits, and 
certifications.  There is no indication of relevant, 
outstanding records which would support the appellant's 
claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issue on appeal.  

I.  Factual Background
	
During the veteran's lifetime, service connection was not in 
effect for any disabilities.  In September 1962, he filed a 
claim of service connection for pulmonary tuberculosis which 
was denied in a November 1962 rating decision.  The veteran 
filed a timely notice of disagreement, and a statement of the 
case was issued, however, he did not perfect an appeal of 
this denial.

The veteran died in June 1972.  The Certificate of Death 
reflects that the veteran died as a result of asthma and 
nephritis due to pulmonary tuberculosis. 

In December 1972, the appellant filed an informal claim for 
death benefits.  The appellant's claim was denied in July 
1973.  The appellant filed a formal claim for death benefits 
in October 1973, which was denied again that same month.  The 
appellant submitted a notice of disagreement in January 1974, 
and that same month the RO issued a rating decision 
continuing the denial of service connection for the cause of 
the veteran's death.  The appellant perfected an appeal, and 
the matter was certified to the Board.

In a September 1974 decision, the Board denied entitlement to 
service connection for the cause of the veteran's death.  On 
file at that time was the Certificate of Death, and 
documentation related to the veteran's service.  An Affidavit 
for Philippine Army Personnel reflected that during service 
the veteran had malaria.  A Report of Medical Examination 
performed for separation purposes in March 1949, reflect no 
significant abnormality with regard to the lungs, and a chest 
x-ray was negative.  A July 1973 certification reflected that 
the veteran was hospitalized in February 1970 for moderately 
advanced pulmonary tuberculosis and congestive heart failure 
secondary to lung disease.  A February 1973 certification 
showed hospitalization in October 1971 for tuberculosis and 
bronchial asthma.  In denying the appellant's claim, the 
Board determined that the evidence of record did not support 
any relationship between the veteran's recognized military 
service and his cause of death.  In September 1974, the 
appellant was notified of this decision, but did not initiate 
an appeal.  Therefore, the September 1974 Board decision 
became final.  38 U.S.C.A. §§ 7104, 7265.

In May 1975, the appellant submitted a claim to reopen, and 
in June 1975 RO correspondence the appellant was informed 
that no new facts or findings had been presented to reopen 
her claim.

In July 1975, the appellant submitted a claim to reopen, and 
in July 1975 RO correspondence the veteran was notified that 
the September 1974 Board decision was final.  

In February 1976, the appellant submitted a claim to reopen.  
She submitted January 1975 correspondence from Dr. Dolores F. 
Dulay, M.D., which certified that in January 1950, the 
veteran was treated for "edematous and dyspneic" until 
1953.  His treatment consisted of "urinary anti-infection, 
urinary antiseptics, anti-astmatic and vitamins."  In a 
February 1976 RO letter the appellant was informed that there 
was no basis for reopening her claim.  The appellant did not 
initiate an appeal, and the RO's decision is final.  
38 U.S.C.A. § 7105(c).  

In November 1980, the appellant submitted a claim to reopen.  
In February 1981 correspondence, the appellant was advised 
that her claim for death benefits was denied.  The appellant 
did not initiate an appeal, and the RO's decision is final.  
38 U.S.C.A. § 7105(c).  

In September 1996, the appellant submitted a claim to reopen.  
The appellant submitted September 1996 correspondence from 
Dr. Dulay, certifying that in March 1946 the veteran sought 
treatment complaining of weakness, cough, fever in the 
afternoon, anorexia, back pains, and loss of weight.  Dr. 
Dulay diagnosed pulmonary tuberculosis.  Subsequently, he 
complained of frequent abdominal pain especially when his 
stomach was empty.  Prior to his death, he had "profused 
hemoptysis."  The appellant also submitted a July 1996 death 
certification from the local civil registrar which reflected 
that the veteran's cause of death was pulmonary tuberculosis, 
asthma, and malnutrition.  In March 1997, the RO requested 
the veteran's medical records from Dr. Dulay, and a 
certification from the local civil registrar with regard to 
the cause  of the veteran's death, as the causes of death 
differed from those on the original death certificate issued 
in June 1972.  In April 1997, Dr. Dulay certified that her 
records were destroyed by ants and rats, therefore, she was 
unable to furnish the veteran's medical records.  Dr. Dulay 
stated that based on her memory, she recalled that the 
veteran treated for "dyspsneic and edematous."  His kidney 
was affected and his edema was also due to his malnutrition.  
His lungs were severely affected with "tubercle bacilli."  
The local registrar did not respond with any further 
documentation.  In a June 1997 rating decision, the RO 
declined to reopen the appellant's claim on the basis that 
new and material evidence had not been submitted.  The 
appellant did not initiate an appeal of this decision and the 
June 1997 rating decision is final.  38 U.S.C.A. § 7105(c).  

In July 2000, the appellant submitted another claim to reopen 
entitlement to service connection for the cause of the 
veteran's death.  The appellant submitted a February 1970 
clinical record from San Ma Celino Emergency Hospital 
reflecting a final diagnosis of pulmonary tuberculosis and 
chronic congestive heart failure secondary to a chronic lung 
disease.  The appellant submitted a list of events 
experienced by the veteran during service, and ailments 
suffered during service and post-service.  The appellant also 
submitted affidavits and certifications pertaining to her 
marriage to the veteran.  The RO declined to reopen the 
veteran's claim in a December 2000 rating decision, which is 
the subject of this appeal.

II.  Laws and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet. App. 462 (1994).  Further, as made clear in the new 
version of 38 C.F.R. § 3.156(a), in order to reopen a claim 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996), overruled on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that is casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id. 

III.  Analysis

The June 1997 rating decision is the most recent final 
determination on the appellant's claim.  Therefore, the 
evidence that must be considered in determining whether new 
and material evidence has been submitted in this case is that 
evidence added to the record since the issuance of the June 
1997 RO determination.

The Board's review of the evidence since the last final 
denial does not disclose any evidence which bears directly 
and substantially upon the specific matter under 
consideration, and which by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156.  

As indicated above, the evidence added to the record since 
the June 1997 rating determination includes a private medical 
record dated in February 1970 which simply offers only that 
the veteran was hospitalized at this time, over 20 years 
after separation from service, for pulmonary tuberculosis and 
chronic congestive heart failure secondary to chronic lung 
disease.  The veteran died in June 1972 as a result of asthma 
and nephritis due to pulmonary tuberculosis.  While this 
medical record is not previously of record, it does not 
reflect further evidence of an etiological relationship of 
the veteran's cause of death to his period of service.  The 
appellant has claimed that the veteran suffered from 
malnutrition, colds, dysentery, and chronic or tropical 
diseases during service, however, she does not have the 
medical expertise to render such an opinion (Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)), nor has she submitted 
medical documentation to support such diagnoses.  Moreover, 
there is no probative evidence that such diseases caused or 
contributed to the veteran's death in June 1972.  Finally, 
the certifications and affidavits pertaining to the validity 
of the appellant's marriage to the veteran are not relevant 
to the matter at hand, as there is no basis for the benefit 
sought.

Overall, the evidence submitted since the final June 1997 RO 
decision, while new, is not material and does not bear 
directly and substantially upon the specific issue on appeal, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  For these reasons, 
the Board concludes that the appellant has not presented new 
and material evidence to reopen her claim of service 
connection for the cause of the veteran's death.  38 C.F.R. 
§ 3.156(a).  Accordingly, the Board's analysis must end here, 
and the appeal is denied.  


ORDER

As new and material evidence has not been received to reopen 
a claim of service connection for the cause of the veteran's 
death, the appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


